Citation Nr: 0533169	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1954 to April 1957, 
and from November 1957 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran has completed 4 years of high school, has a 
graduate equivalency diploma (GED), and has indicated that he 
has not worked since his service discharge.

3.  The veteran's service-connected disabilities are 
degenerative arthritis of the cervical spine, rated as 30 
percent disabling; neuropathy of right brachial plexus with 
C5 radiculopathy, rated as 20 percent disabling; residuals of 
a gunshot wound of upper back, rated as 10 percent disabling; 
maxillary sinusitis, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and gunshot wound scar of the 
upper back, bilateral hearing loss, and resection of the 
right first rib, each rated as non-compensably disabling.  
These disabilities do not preclude him from securing or 
following a substantially gainful occupation which is 
sedentary in nature.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and June 2004.  These letters essentially provided 
notice of elements (1), (2), (3), and (4).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2002 SOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  

Analysis

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Currently, the veteran does not meet the schedular 
requirements for consideration of a TDIU as none of his 
disabilities are rated at 60 percent or more, and his 
combined rating is less than 70 percent.  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

The veteran's educational history includes four years of high 
school and obtaining his GED.  His form DD 214 shows that his 
training includes Communist Guerilla Warfare, Machine Trades 
Blueprint Reading, and leadership school.

A VA outpatient record dated in May 1999 indicates the 
veteran's activity level includes sitting most of the day 
watching TV, doing some yard work, and driving.  

At a VA examination in December 1999, the veteran stated that 
upon leaving active duty he did not work or maintain any 
significant employment.  He indicated that he went back to 
Greece and tried to work as a farmer but could not do so 
because of his disabilities.  He further stated that he does 
not think he will be able to do any heavy duty work and that 
he is not qualified for desk top work.  He indicated that he 
finished high school and does not think he will be able to 
obtain a non-physically demanding job.  The examiner 
concluded that the veteran is "unlikely to be able to engage 
in physically demanding employment" due to his disabilities.  
He added that the veteran "is able to do sedentary 
activities and is likely to be able to do non-physically 
demanding work."

Another treatment record dated in December 2000 notes that 
the veteran spends six months in Greece and six months in 
Florida.  In his statement dated in December 2000, the 
veteran wrote that his English language ability is poor and 
that he cannot read or write very well.  He also stated that 
he did not complete high school and "just barely passed the 
GED."  The veteran indicated that he has no training in 
anything except manual labor and has not been employed since 
leaving active duty.  

While the evidence demonstrates that the veteran is precluded 
from physically demanding employment, nothing has been 
presented showing that the veteran is precluded from gainful 
employment.  The December 1999 VA examiner indicates that the 
veteran would be able to work a sedentary job and non-
physically demanding jobs.  The veteran states that his 
education, training, and English language ability would limit 
his ability to work in a non-manual labor job.  Evidence has 
been presented that the veteran does yard work and drives.    
However, the veteran has not indicated that he has pursued 
sedentary employment or non-physically demanding job 
opportunities either in the U.S. or in Greece, where he 
spends half the year.  Considering his education and 
training, it would seem that he would be qualified to pursue 
some types of sedentary employment.  Additionally, the 
veteran has not shown that his abilities (English language, 
education, and training) have limited his ability to be 
gainfully employed in a sedentary or non-physically demanding 
job.  

The RO determined that the veteran was not unemployable due 
to service-connected disabilities alone and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


